Citation Nr: 1608387	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  14-43 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1. Entitlement to service connection for neurogenic bladder.

2. Entitlement to service connection for fecal leakage.  

3. Entitlement to service connection for bilateral leg paresthesia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1954 to September 1966 with additional service with the U.S. Air Force Reserve.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the Board at an October 2014 hearing conducted in Washington, D.C.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I. Neurogenic Bladder

The Veteran claims entitlement to service connection for neurogenic bladder.  More specifically, the Veteran's contends that his neurogenic bladder condition is proximately due to Guillain-Barré syndrome or transverse myelitis that was caused by a flu shot received on a period of active duty training (ACDUTRA) with the U.S. Air Force Reserve.

To the extent the Veteran's disability arises from his service with the U.S. Air Force Reserve, the Board notes under 38 U.S.C.A. § 101(24) "active military, naval, or air service includes active duty, any period of active duty service for training [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training [INACDUTRA] from an injury incurred or aggravated in line of duty during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  ACDUTRA means full-time training duty, where the service member is available for duty around-the-clock performed by the Reserve components.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Annual two-week training is an example of ACDUTRA.  Inactive duty training (INACDUTRA) is training duty, other than full time, performed by the Reserve components.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or for injury incurred in or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  In other words, service connection is available for injuries, but not diseases, sustained on INACDUTRA. Brooks v. Brown, 5 Vet. App. 484 (1994).

With that in mind, based on the Veteran's testimony in October 2014, the Board determines it is at least as likely as not that the Veteran's flu shot in late 1975 was received while the Veteran was on ACDUTRA with the U.S. Air Force Reserve.  

Having made such a determination, the VA examination is inadequate as it failed to consider the Veteran was on ACDUTRA when he received his flu shot in late 1975.  In July 2013, following a review of the Veteran's claims file, a VA examination concluded: 

The veteran has no evidence of neurogenic bladder, Guillain-Barré syndrome, or transverse myelitis while in service.  The flu vaccines given while in service would have resulted in symptoms within days or weeks of receiving the vaccinations and would have been present prior to his separation from service in 1966.  His diagnosis of neurogenic bladder due to GB or TM occurred 10 years after separation from service, and was not incurred in or caused by the flu vaccines he received in service.  This veteran's neurogenic bladder due to GB or TM is most likely related to the gastrointestinal illness he was afflicted with in the days prior to the diagnosis.  

This opinion is focused on whether the Veteran's neurogenic bladder is the result of any disease or injury during his active duty service period from July 1954 to September 1966.  The opinion does not consider the possibility that the condition is the result of a disease or injury during later periods of ACDUTRA, including the flu shot received in late 1975 and the medical problems that arose shortly thereafter.  Therefore, the Board finds it necessary that the VA examiner provide an addendum opinion addressing this possibility.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2015) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

II. Other Residuals of Guillain-Barré Syndrome or Transverse Myelitis

At the October 2015 Board hearing, the Veteran noted that, in addition to neurogenic bladder, he suffered from other conditions (i.e. fecal leakage and bilateral leg paresthesia) he felt were residuals of Guillain-Barré syndrome or transverse myelitis.  It was suggested that the issue before the Board be expanded to a claim for entitlement to residuals of Guillain-Barré syndrome or transverse myelitis.  However, the RO addressed those issues in a separate rating decision in December 2014.  As such, the Board considers the Veteran's October 2015 testimony to be a Notice of Disagreement with the denial of the other claimed residuals.  
The Board acknowledges, effective March 24, 2015, VA amended the appeals regulations and rules of practice of the Board to provide that VA will accept an expression of dissatisfaction or disagreement with an adjudicative determination by the AOJ as a Notice of Disagreement (NOD) only if it is submitted on a standardized form for the purpose of appealing the decision.  Nevertheless, this procedure is only applicable in cases where such a form is provided by VA.  In this case, the form appears to have not been provided, most likely because the RO's denial predated the effective date of the change.    

The proper course of action when a timely NOD has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a Statement of the Case, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2015).  The Veteran will then have the opportunity to file a substantive appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the provider of the opinion in the July 2013 VA examination report, so that an addendum opinion can be provided.  If unavailable, the claims file should be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the examination. 

The examiner is requested to address the following:

a. Accepting as fact that the Veteran was given a flu shot in late 1975 while on ACDUTRA, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that he developed Guillain-Barré syndrome, transverse myelitis, or any other condition as a result?

b. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's neurogenic bladder condition is caused by or the result of any condition determined to be more likely than not (i.e., probability greater than 50 percent) or at least as likely as not (i.e., probability of 50 percent) the result of the 1975 flu shot?

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. In regards to the claim for entitlement to service connection for neurogenic bladder, after completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence. If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

3. In regards to the claims for entitlement to service connection for fecal leakage and entitlement to service connection for bilateral leg paresthesia, issue a Statement of the Case with respect to those issues.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that to complete an appeal of these issues he must file a timely substantive appeal following the issuance of a Statement of the Case.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

